Per Curiam.
The appellant in this case was convicted upon an indictment charging the larceny of twenty-six U. S. treasury notes of various denominations. The evidence tended to show that he received from one Walsh $26 in money of the liind charged in the indictment which he received as collecting agent for Beadleston & Woerz and converted to his own use.
The principal question in the case arises upon an alleged insufficiency of proof touching the value and character of the money received. Upon this subject it is enough to say that the evidence was sufficient to warrant the court in sending the question to the jury whether or not the money received by the appellant was U. S. treasury notes or other U. S. banking currency of the value alleged ; and the jury having found against the appellant upon such evidence, we think there is no question but that the finding should be sustained.
With respect to the impaneling of the jury the case contains simply a statement in these words : “ A jury was impaneled and sworn.” It is now objected that it does not appear that the court instructed the prisoner at the time the jurors were drawn in respect of his right to challenge, as required by the Code of Criminal Procedure. Uo such question arises, because it does not appear but that the court did give such instructions, and from the statement contained in the case that *122a jury was impaneled and sworn this court on appeal is bound to presume that all the requirements of law were complied with.
We see no reason to interfere with the conviction and judgment, and they must therefore be affirmed.
Davis, P. J., Daniels and Beady, JJ., sitting.